Title: To George Washington from Major Christopher French, 3 September 1775
From: French, Christopher
To: Washington, George



Sir
Framingham [Mass.] 3d Sept. 1775

I am just now favor’d with a Letter from Mr Reed, enclosing me a Letter from you which informs me of your having been so kind as to forward the Letters I had the Honor to enclose you from Philadelphia, for which please to accept my Thanks.
In that from Mr Reed, who I presume is your Secretary, ’though not so sign’d, he tells me I am to return to Hartford with the Gentlemen who are Prisoners of War with me by your Order. I chearfully submit, as do these Gentlemen, but must observe that when I gave my Parole it was conditionally, & that we might be sent to Cambridge in order to be the nearer for an Exchange whenever it might offer. These Sir were the Terms offer’d me by the Committee of safety & upon these Terms, & these only I consented rather than accept the alternative of remaining Prisoner at Philadelphia; I must farther offer to your Justice & knowledge of military Rules that before I would sign to my Parole, or let the two young Gentlemen (Novices in these matters) do it, I objected to our being by any means consider’d

as Prisoners, first because we came to America unknowing of any Hostilities having been commenc’d, secondly that in case we had arriv’d, having heard of it at Sea, the Custom of War allots a certain Period for the departure of the ships & Subjects of the inimicable Nation; neither of these Reasons however had sufficient Weight with the Committee (though I must say I am of opinion they should) to prevent their considering us as Prisoners, under which Circumstance it was that we agreed to give our Paroles, which having been once given we are determin’d to preserve inviolably, & therefore I presume it will be unnecessary to renew them at Hartford, and the more so as we flatter ourselves the cogency of the Reasons I have offer’d will incline you to have us return’d to our Regts without an Exchange being expected. I have the Honor to be Sir your most obedient and most humble Servant

Chris. French

